Title: To Thomas Jefferson from Messrs. Robert & Hugh Ingram, 10 August 1789
From: Messrs. Robert & Hugh Ingram
To: Jefferson, Thomas



Sir
London Augt. 10th. 1789.

We had the Honor of receiving Your Excellency’s letter of the 3rd. Instant which inclosed Grand & Co.’s draft on Lewis Teissier ⅌ One hundred and twenty four pounds Stg. upon Account of Alexander McCaul Esqr. of Glasgow which said bill is paid and We have placed the same to the Credit of said Gentleman and wrote him accordingly.
We shall have occasion some time hence to write you upon the subject of a Brigantine called the Dart belonging to Virginia that was taken by some French Man of War (during the late War) supposing the Brigantine to be British property but upon the Affair being appeald home to Old France the Sentence of Condemnation was revers’d. As We cannot for some time write you fully upon this subject We beg your Excellency will be so obliging as favour us with a few lines saying whether you know any thing of this affair of the Dart.
We have the Honor to be Your Excellency’s most obedient and most hble Servts.,

Robt. & Hhugh Ingram

